Opinión disidente emitida por la
Jueza Presidenta Oronoz Rodríguez,
a la cual se une el Juez Asociado Señor Feli-berti Cintrón.
Time will one day heal the wound to that confidence that will be inflicted by today’s decision. One thing, however, is certain. Although we may never know with complete certainty the identity of the winner of this year’s [...] election, the identity of the loser is perfectly clear. It is the Nation’s confidence in the judge as an impartial guardian of the rule of law. (Énfasis suplido). Bush v. Gore, 531 US 98, 129 (2000) (Opinión disi-dente del Juez Asociado John Paul Stevens).
En este caso coinciden importantes derechos que requie-ren de un análisis concienzudo y riguroso. Coincido en que el valor de la participación ciudadana durante un evento electoral es un elemento esencial de una democracia ro-busta y saludable. Sin embargo, la integridad del proceso en sí, que facilita esa participación, también es un ele-mento indispensable en un sistema de gobierno democrá-tico, ya que cualquier sombra que se arroje sobre la pureza del proceso indudablemente lacera la confianza requerida para preservar la esencia misma del sistema democrático.
Un pueblo cuya ciudadanía no confía en que el resultado electoral es fiel a su voluntad, se ve marginado, no solo por *721el proceso electoral en sí mismo, sino por su gobierno. La verdadera prueba de un sistema democrático auténtico consiste en la legitimación del mandato mayoritario. Así, un proceso no maculado imprime un sentir de trato justo en quienes aspiraron y no prevalecieron en las urnas, y ulteriormente, una apreciación por las aspiraciones comu-nes y el respeto por los derechos de todas y todos los gobernados. La destrucción de la confianza debida al pro-ceso representa la ruptura del pacto social —tan necesario para una sana convivencia— y la supremacía de la ley.
En este caso, la Comisión Estatal de Elecciones (CEE) inició un proceso donde al menos 10,000 puertorriqueños y puertorriqueñas tendrían acceso a emitir su voto por ade-lantado debido a algún impedimento de naturaleza tal que limita su movilidad. Se cuestionaron unas 788 solicitudes ante la CEE. Por ende, el caso certificado por este Tribunal Supremo consistía, en esencia, en adjudicar la corrección de la determinación de la CEE, que en su evaluación de situaciones específicas denegó unas solicitudes que conte-nían defectos, tales como la ausencia de firma del elector o de información esencial requerida por el formulario para el voto adelantado o por los formularios que, de su faz, arro-jaban dudas sobre su legitimidad debidas a situaciones como las decenas de solicitudes certificadas por un mismo médico, todas suscritas en la misma fecha.
Según detallo a continuación, disiento del curso trazado por una mayoría de este Tribunal, primero, por ser evi-dente que carecemos de jurisdicción para atender el re-curso presentado. Segundo, porque, aun asumiendo que este Tribunal goza de jurisdicción, nos encontramos ante un caso cuya principal, mas no única, controversia se reduce a determinar qué es un “médico de cabecera” o un “médico de tratamiento” en el contexto de una solicitud de voto adelantado por problemas de movilidad.
Ahora bien, para evitar atender el problema medular identificado en la resolución recurrida, una mayoría desa-rrolló en la Sentencia que suscribe un planteamiento ampa-*722rado en el debido proceso de ley que no solo no es correcto como cuestión de derecho sustantivo, sino que ni siquiera fue presentado o elaborado por el Comisionado Electoral del Partido Nuevo Progresista (PNP). Las bases para sostener que la Resolución de la CEE debe dejarse sin efecto son inexistentes. De entrada, una mayoría de este Tribunal des-cansa en alegaciones no sustentadas por el expediente ante nuestra consideración o por la prueba recogida por la Comi-sionada Especial nombrada por este Tribunal, cuyo informe hoy una mayoría sencillamente descarta. También, la Ma-yoría se basa en un requisito de notificación que ni la ley ni la reglamentación aplicable exigen. Al proceder así, este Tribunal le ata las manos a la CEE para depurar las solicitu-des cuestionadas, muchas de las cuales carecen del rigor necesario para ser aceptadas.
Este Tribunal está llamado a proteger la primacía de la ley, que en este caso se reduce a los mecanismos diseñados para garantizar la integridad de los procesos electorales en aras de evitar que el ejercicio del sufragio se convierta en una farsa donde se distorsione el ejercicio válido de la ma-yoría de los electores y electoras. Lo contrario sería un grave peligro para las instituciones democráticas. En atención a los hechos específicos del caso ante nuestra consideración, los cuales una mayoría ignora por completo, disiento.
I
De entrada, cabe destacar que este Tribunal no tiene jurisdicción para evaluar los méritos del recurso. El 27 de octubre de 2016, el Ledo. Aníbal Vega Borges, Comisionado Electoral del Partido Nuevo Progresista (Comisionado Electoral del PNP), presentó ante el Tribunal de Primera Instancia un Urgente Recurso de Revisión Electoral, Caso Civil Núm. SJ2016CV00290.(1) Solicitó la revisión de la Re-*723solución Enmendada CEE-RS-16-83 de 26 de octubre de 2016, sobre “Apelaciones de solicitudes voto adelantado de electores con impedimento de movilidad (encamados)”, emitida por la Presidenta de la Comisión Estatal de Elec-ciones, la Leda. Liza M. García Vélez, y notificada el 27 de octubre de 2016 a las 9:07 p. m.
Asimismo, el 28 de octubre de 2016 presentó ante este Foro un Recurso de certificación intrajurisdiccional y una Moción urgente en auxilio de jurisdicción. Nos solicitó que certificáramos el caso y lo consolidáramos con el caso Guillermo San Antonio Acha v. CEE y otros, SJ2016CV00289, porque en ambos se impugna la misma resolución emitida por la CEE. Luego de que el foro primario consolidara am-bos casos, emitimos una Resolución y certificamos dicho asunto.
El 29 de octubre de 2016, el Ledo. Guillermo San Antonio Acha, comisionado electoral del Partido Popular Demo-crático (Comisionado Electoral del PPD), presentó a este Tribunal una Moción urgente de desestimación por falta de jurisdicción del tribunal y, en la alternativa, solicitud de orden aclaratoria sobre consolidación. En síntesis, alegó que carecíamos de jurisdicción para resolver la controver-sia en cuestión porque el Comisionado Electoral del PNP incumplió con el término de 24 horas que establece el Art. 4.001 de la Ley Electoral del Estado Libre Asociado de Puerto Rico (Ley Electoral), 16 LPRA see. 4031, para noti-ficar un recurso de revisión. Señaló que la CEE notificó la Resolución Enmendada que se pretende revisar el 26 de octubre de 2016 a las 9:07 p. m. y que el Comisionado Electoral del PNP presentó su recurso de revisión oportuna-mente, el 27 de octubre de 2016 a las 12:57 p. m. Sin embargo, indicó que el Comisionado del PNP notificó su *724recurso a la CEE fuera del término aplicable y que el Par-tido Popular Democrático (PPD) no fue notificado.(2)
Por su parte, el Comisionado Electoral del PNP presentó una Moción en oposición a desestimación y acreditando no-tificación del Comisionado Electoral del PNP. Alegó que el Comisionado Electoral del PPD se sometió voluntariamente a la jurisdicción en el foro primario. Asimismo sostuvo que el término de 24 horas para presentar el recurso comenzó a transcurrir el 27 de octubre de 2016 a las 9:07 p. m. porque, según las Reglas de Procedimiento Civil, 32 LPRA Ap. V, no contaba “el día en que se realifza] el acto, evento o incum-plimiento después del cual el término fijado empieza a transcurrir”. Regla 68.1 de Procedimiento Civil, 32 LPRA Ap. V.
El Art. 4.001 de la Ley Electoral, supra, provee, sin am-bages, que la parte que interese revisar un dictamen de la CEE tendrá un término de 24 horas para presentar el re-curso de revisión y notificar a la CEE y a las partes afectadas. (3) Lo anterior es un requisito estatutario para perfeccionar el recurso de revisión. Por lo tanto, su incum-plimiento priva de jurisdicción al tribunal.
En su oposición a la desestimación solicitada, el Comi-sionado Electoral del PNP aceptó que no notificó su escrito a la CEE o a las demás partes dentro del término de 24 horas exigido por el estatuto, sino el 28 de octubre de 2016, entre 9:30 a. m. a 10:00 a. m. Ante tal admisión, la falta de jurisdicción resulta patente y el curso legal obligado era la desestimación. “[L]os entes adjudicativos tienen que ser ce-*725losos guardianes de su jurisdicción y no poseen discreción para asumirla en aquellas circunstancias en que no la tienen”. (Enfasis suplido). Rivera Marcucci et al. v. Suiza Dairy, 196 DPR 157, 165 (2016).
Sin embargo, varios miembros de este Tribunal denega-ron la desestimación solicitada por entender que el término para recurrir de una determinación de la CEE es de natu-raleza jurisdiccional, mas no así la notificación exigida para la CEE y las demás partes afectadas. Con tal bifiircación, concluyó que el plazo para notificar el recurso de revisión es de cumplimiento estricto y consideró que el foro primario prorrogó, mediante una orden, el término para cumplir con éste, aun cuando el Comisionado Electoral del PNP no le solicitó dicha prórroga al foro de instancia ni argumentó tal planteamiento de derecho ante este Tribunal.(4)
En estas circunstancias, la orden del tribunal de instan-cia, ni en su texto expreso ni implícitamente, pretendía prorrogar término alguno, mucho menos para el perfeccio-namiento de un recurso electoral. Por otro lado, aun si para fines de la argumentación infiriéramos tal intención en la orden del tribunal, tampoco hubiera podido conceder la prórroga, pues es “norma trillada” en nuestro ordena-miento procesal que se requiere justa causa para que un tribunal pueda, en el ejercicio de su discreción, prorrogar un término de estricto cumplimiento. Rosario Mercado v. ELA, 189 DPR 561, 563 esc. 1 (2013). Si el Comisionado Electoral del PNP no solicitó la prórroga en cuestión, evi-dentemente tampoco proveyó la justa causa que este Tribunal atribuyó sin argumento alguno de la parte que in-cumplió con lo requerido por la ley.
Es preciso señalar que los miembros de este Tribunal que determinaron que el juez de instancia prorrogó motu proprio el término para perfeccionar la revisión judicial de *726una determinación de la CEE, suscribieron expresiones como estas: “[l]a parte que actúa tardíamente debe hacer constar las circunstancias específicas que ameriten recono-cerse como justa causa para prorrogar un término de cum-plimiento estricto. Si no lo hace, los tribunales ‘carece[n] de discreción para prorrogar el término y, por ende, acoger el recurso ante su consideración’ ”, (Énfasis en el original su-primido y énfasis suplido). Soto Pino v. Uno Radio Group, 189 DPR 84, 92 (2013). Así, un tribunal no puede concluir que existe justa causa para el cumplimiento de un requi-sito de ley que le confiere jurisdicción en el abstracto au-sente de alegación o prueba que justifique tal curso de acción. (5)
i—i i—i
En vista de que una mayoría de este Tribunal asumió jurisdicción cuando no la tiene,(6) entendemos que es nece-sario exponer los hechos que iniciaron esta controversia, ya que en la Sentencia emitida no se incluyen ni se discuten.
Según mencionado, el Comisionado Electoral del PNP solicitó la revisión de una Resolución Enmendada emitida *727por la CEE. Mediante ésta, la CEE consolidó 19 apelacio-nes relacionadas a 788 electores que solicitaron, al amparo del Art. 9.039(m) de la Ley Electoral, 16 LPRA see. 4179(m), su derecho a ejercer el voto adelantado en el do-micilio por padecer de condiciones médicas que afectan su movilidad y que les impiden asistir a su colegio de votación. Tras evaluar los recursos, la CEE denegó una gran cantidad de solicitudes porque: (1) no contenían la firma del elector; (2) el doctor que certificó la condición no era el médico de cabecera o tratamiento del elector, o no tenía su licencia médica vigente, y (3) los electores no te-nían problemas de movilidad, entre otras.
En su recurso, el Comisionado Electoral del PNP alegó que se violó el debido proceso de ley de estos electores, ya que no fueron notificados de la apelación presentada por las Comisiones Locales ante la CEE. Además, señaló que la CEE erró: (1) al definir qué es un médico de cabecera o de tratamiento; (2) al cuestionar la validez de las licencias de los médicos y si éstos tenían “good standing”; (3) al denegar las solicitudes porque el mismo médico certificó demasiadas, y (4) al examinar si la movilidad física de varios electores es de tal naturaleza que les impide acudir al centro de votación. (7)
Una vez este Tribunal certificó este asunto, nombramos a la Hon. Aileen Navas Auger, jueza que presidía el caso consolidado en el foro primario, como Comisionada Especial y le ordenamos que celebrara vistas evidenciarías y presentara un informe con sus determinaciones de hecho y conclusiones de derecho. Así lo hizo el 1 de noviembre de 2016, a las 3:31 p. m. Asimismo, dispusimos que las partes tendrían hasta el miércoles 2 de noviembre de 2016, a las 3:00 p. m., para presentar sus alegatos. Por último, ordena-mos a la CEE a iniciar el recogido de los votos de las perso-*728ñas cuyas solicitudes fueron denegadas, los cuales deberían colocar en un sobre de objeción conforme a lo dispuesto en el Manual de Procedimientos para el Voto Adelantado en el Colegio de Fácil Acceso en el Domicilio para las Elecciones Generales 2016 de 11 de agosto de 2016 (Manual).
Oportunamente, la Comisionada Especial nos rindió su Informe luego de celebrar dos vistas en las que recibió prueba testifical y documental. (8) De las determinaciones de hechos incluidas en el Informe surgen los testimonios siguientes:
a. Sr. Walter Vélez Martínez, Secretario de la CEE
Testificó a los fines de autenticar y certificar la copia del expediente administrativo correspondiente a las apelacio-nes objeto de la Resolución Enmendada. Sin embargo, al ser confrontado con la copia, no pudo certificar que la copia mostrada fuese una copia fiel y exacta del expediente ad-ministrativo, por lo cual no fue admitida. Por otro lado, a preguntas de la representación legal del Comisionado Electoral del PNP, el Secretario expresó que desconocía si las apelaciones a nivel administrativo fueron notificadas a los electores.(9) Señaló que el que presenta la apelación es quien “tiene el deber de hacer la notificación [...] ”.(10)
*729b. Sra. Michelle Coira Burgos, Comisionada Local del PPD en Orocovis
Testificó que, como parte de sus funciones, investigó las solicitudes de los votos de encamados del PNR Expresó que visitó varias residencias, entre ellas la de la Sra. Blanca Ortiz Ortiz y que allí observó que la persona no estaba encamada y que no le habían visitado. Además, ex-plicó que conocía a la señora Ortiz Ortiz porque es partici-pante del programa de Asistencia Social Familiar en el cual la señora Coira Burgos trabaja. Se reafirmó en que la señora Ortiz Ortiz puede caminar sin dificultad.
c. Sra. Elba Rivera Torres, Comisionada Local del PPD en Aibonito
Como parte de sus funciones, evalúa transacciones elec-torales, tales como la solicitud de voto encamado. El 19 de septiembre de 2016, fecha de cierre del registro electoral, asistió a una reunión de los Comisionados Locales en la Junta de Inscripción Permanente (JIP). En esa ocasión, objetó 50 solicitudes de voto a domicilio en las cuales el Dr. Francisco Fontánez Rivera había certificado la condición de inmovilidad. “Hizo constar la objeción en el Acta de In-cidencias y fue citada para audiencia ante la CEE”.(11) De-claró que objetó el voto a domicilio de Carmen Ana Borelli, Ana Colón Borelli y Carlos Vegilla Colón porque conocía que dichos electores se movilizaron a votar en las prima-rias el 5 de junio de 2016 a la Escuela Francisco Degetau, Unidad 8, la cual ubica al lado de la residencia de estos electores. “Expresó que Carlos Vegilla está en silla de rue-das, pero lo movilizan. Reiteró que le consta que no está encamado. Testificó además que la Sra. Carmen Ana Bore-lli tiene una condición neurológica y, aunque reconoció que camina con dificultad, puede desplazarse”.(12)
*730d. Dr. Carlos Heredia
Médico generalista con licencia número 014360 y con oficina privada en Morovis. Certificó 83 solicitudes que co-rresponden al Precinto 040 de Añasco. Testificó que,
[...] a petición de funcionarios del Partido Nuevo Progresista de la Comisión Local del pueblo de Añasco, visitó electores con el propósito de cumplimentar la certificación médica que re-quiere la “Solicitud para votar en el colegio de fácil acceso en el domicilio por impedimento de movilidad (Encamados)” co-rrespondiente a las elecciones generales de 2016. Indicó que en algunos casos visitó los hogares en más de una ocasión, porque en la primera visita la persona solicitante no se encon-traba en el hogar. Desconoce la razón para ello.(13)
Señaló que sus servicios fueron gratuitos y que antes de visitarlos no conocía a los electores sino que fue a sus ho-gares con una lista que los funcionarios del PNP de Añasco le facilitaron. Explicó que
[...] el procedimiento consistió en una visita al hogar del elector, acompañado de una enfermera, a la cual no pudo iden-tificar por su nombre en el testimonio, pues no le conocía previamente. Indicó que la enfermera era del pueblo, provista por los funcionarios que le acompañaron a las visitas. Declaró que examinó a los pacientes y determinó que no podían por sus propios medios llegar hasta él o tenían problemas de movilidad.(14)
Admitió que no todos estaban encamados, ya que algu-nos estaban en silla de ruedas o necesitaban ayuda para caminar. En esos casos, cumplimentó la parte de la solici-tud correspondiente a la “Certificación Médica”. Testificó, además, que visitó electores que se negaron a que se les certificara. En dichos casos, no se llenó el formulario. Ad-mitió que no tiene una relación médico-paciente con todos los electores a los cuales les cumplimentó el formulario e indicó que, de sus visitas, no todos podían interactuar con él. En el contrainterrogatorio admitió que recordó pacien-*731tes con Alzheimer. La Comisionada Especial expuso que 34 de las solicitudes certificadas por el doctor Heredia adole-cen de defectos de forma, ya que el elector no las firmó y no se especificó las razones para ello.(15)
e. Dr. Dennis Rivera González
Médico generalista con licencia número 12404. Certificó 78 electores del Precinto 54 de Utuado. Tiene práctica mé-dica en Utuado y reside en ese municipio. Testificó que al momento de suscribir las certificaciones médicas de dicho Precinto estaba autorizado a ejercer la medicina en Puerto Rico. Admitió que no todas las personas que certificó ha-bían sido sus pacientes previo a la certificación, pero que algunas sí. A preguntas del representante legal del Comi-sionado Electoral del Partido Independentista Puertorri-queño (Comisionado Electoral del PIP) expresó que, para él, un médico de cabecera es cualquier médico que visita a un paciente y que no tiene que existir una relación previa médico-paciente. No obra en evidencia las solicitudes de voto encamado certificadas por él.
f. Dr. Jorge Colón Morales
Es médico de profesión, trabaja en la Corporación del Fondo del Seguro del Estado (CFSE) en Bayamón y, parcial-mente, en una oficina privada. Certificó 42 solicitudes para el municipio de Orocovis, Precinto 066. Declaró lo siguiente:
*732[E]l 17 de septiembre de 2016 visitó pacientes que estaban solicitando el voto encamado, con el propósito de cumplimen-tar la Certificación Médica que exige la solicitud. Narró que a solicitud de funcionarios de la Comisión Local del PNP, se dirigió al pueblo de Corozal y allí se encontró con la doctora Ana María Faget y Dra. [Dalmarys] Moreno [Montesino] .(16) Una vez se encontraron con los funcionarios del PNP, siguieron la “ruta” designada por éstos para visitar pacientes en tres pueblos: Comerío, Barranquitas y Orocovis.
[...] Declaró que su visita a Orocovis duró entre dos a tres horas y examinó alrededor de 50 pacientes. Indicó que le tomó de 2-3 minutos verificar la condición de cada paciente y certi-ficar la solicitud de voto encamado. Testificó que esa gestión no conlleva mucho tiempo porque el médico tiene un “ojo clínico” que de observar al paciente puede hacer dicha determinación. Declaró además que el tiempo que demoró en movilizarse en-tre paciente y paciente fue de 5 a 7 minutos.
[...] Al preguntársele si conocía a la Sra. Blanca Ort[i]z Ort[i]z, respondió en la negativa.
[...] Admitió que los electores que visitó en Orocovis, para efectos de cumplimentar la solicitud de voto encamado, fueron visitas de un solo contacto. Además indicó que su propósito era certificar el formulario de solicitud. Finalmente admitió que no era médico de cabecera, ni tratamiento de dichos electores”.(17)
g. Dra. Ana María Faget
Médica de profesión y trabaja para la CFSE hace 7 años en Bayamón. Surge del Informe de la Comisionada Especial que
[t]rabajó como médic[a] primari[a] privad[a], anteriormente. Expresó que en la actualidad también practica la medicina privadamente, en visitas al hogar, familiares y personas que conoce. Algunas de éstas, gratuitamente y otras recibe remuneración. En las ocasiones que recibe remuneración, la recibe en efectivo. No acepta planes médicos. La práctica pri-vada la ejerce fuera de sus horas laborables. Su horario de trabajo en la CFSE [es] de 8:00-4:30p.m., de lunes a viernes.
[E]xpuso que ha participado de clínicas gratuitas como ser-vicio a la comunidad, pero solo recuerda una ocasión en el *733pueblo de Vega Baja.
[...] Confrontada con la Orden Administrativa 16-03 de la CFSE, admitió que de ese documento surge que todo empleado profesional que requiere de una licencia para el ejercicio de la profesión y que desee practicar dicha profesión privadamente, requiere de una dispensa de la CFSE. Sin embargo, se re-afirmó en que ella no requería dispensa para practicar la me-dicina privadamente; sino de una notificación. Se le cuestionó si había hecho alguna notificación para el año 2016, y respon-dió en la afirmativa. En cuanto al 2015, indicó que no recordaba.
[...] En relación a las solicitudes de voto encamado para el municipio de Orocovis, testificó que la Asociación de Servido-res Públicos del [PNP] le solicitó sus servicios gratuitos para certificar las solicitudes de votos de encamados.
[...] Narró que el 17 de septiembre de 2016, visitó el pueblo de Orocovis y que en otras ocasiones había certificado a pa-cientes de Corozal y Naranjito. Indicó que dichas gestiones las hizo junto a la Dra. Dalmar[y]s Moreno y el Dr. Colón Morales. Testificó que salió de su hogar en el área metropolitana y se encontró con los doctores Moreno y Colón Morales en el dis-pensario de Corozal. Allí se encontraron con un funcionario del PNP, al cual siguieron en su carro. Llegaron a una residencia y fueron todos a ver un paciente, al cual evaluaron. Luego, se desplazaron al Comité del Alcalde de Orocovis y se reunieron con otros funcionarios del PNP, quienes tenían una lista de electores a visitar y cada médico siguió una ruta, guiada por los funcionarios del PNP.
[...] En su caso, testificó, que llegaba al hogar del elector y mediante la observación lo evaluaba. Expresó que la mayoría de los pacientes, con una observación, es suficiente para deter-minar si tienen un problema de movilidad. Por ejemplo, indicó que si la persona está en una silla de ruedas, si tiene falta de masa muscular en sus extremidades o si utiliza un andador es indicio de que la persona tiene problemas de movilidad.
[...] En relación al formulario, no supo decir quién había cumplimentado la parte superior del mismo que corresponde al nombre y firma del elector.(18)
Al ser confrontada con la solicitud del elector Héctor Ortiz Díaz y preguntársele si conocía la razón por la cual indicaba que no podía firmar por estar “encamado (daño cerebral)”, ésta “respondió que a ella no le correspondía *734cumplimentar dicha parte, que sólo se limitaba a la parte de Certificación Médica, sobre problemas de movilidad”.(19) Se-ñaló también que “esa parte la llena el elector o la persona que firma como testigo” y que, en ocasiones, “las personas que llenan la solicitud no tienen conocimientos médicos”.(20) Surge igualmente del Informe que la doctora “Faget no es médic[a] de tratamiento de los electores a los cuales le [s] certificó la solicitud de voto encamado. No pudo precisar si alguno de éstos había sido su paciente con anterioridad a esa fecha, y negó que los hubiese visto después”.(21)
La Comisionada incluyó como una determinación de he-cho que 3 médicos (doctora Faget, doctora Moreno Mon-tesino y doctor Colón Morales) certificaron 103 solicitudes en Orocovis el 17 de septiembre de 2016 y que, tanto la doctora Faget como el doctor Colón, testificaron que el reco-rrido duró aproximadamente dos horas. Además, menciona que, a pesar de que la doctora Faget testificó que solo fue el 17 de septiembre de 2016 a Orocovis a certificar electores, surge de los documentos estipulados que certificó a los si-guientes electores el 18 de septiembre de 2016: Esmérida Rivera Rivas, Juana Rodríguez Alvarado, José de Jesús Avi-lés, Pablo Rojas Rivera, Margarita Avilés López, José Her-nández Rojas y Orlando Velázquez Domínguez. Además, de las 35 certificaciones estipuladas que expidió la doctora Fa-get para el Precinto 066 de Orocovis surge que varias de ellas adolecen de defectos de forma, pues no tienen la firma del elector ni la marca, pero sí tienen la firma de un testigo. Sin embargo, en el espacio para indicar “Razón para no fir-mar el solicitante”, se indicó que “no puede escribir”, la “edad” (vejez), que casi no ve o que está encamado por daño cerebral.(22) En otras, la firma del testigo era ininteligible.(23) *735Por otro lado, de las certificaciones expedidas por el Dr. Francisco Fontánez Rivera para el Precinto 069 de Aibonito surge que dos de ellas contienen defectos.(24)
Finalmente, la Comisionada Especial señaló que, en cuanto a los Precintos 057 de Jayuya, 089 y 090 de Las Piedras, y 015 de Dorado, se admitió evidencia por parte del Comisionado Especial del PNP para identificar a los electo-res afectados, pero no se presentó prueba adicional.(25)
En cumplimiento con nuestra orden, la Comisionada Especial también incluyó varias conclusiones de derecho.(26) En síntesis, luego de realizar un análisis pun-tual, concluyó que el médico de cabecera o de tratamiento que debe certificar la solicitud de voto adelantado a electo-res con impedimento de movilidad (encamado) al amparo del Art. 9.039(m) de la Ley Electoral, supra, es aquel que le provee atención médica al elector con alguna habitualidad. Expresó que “[n]o es posible concluir, y el testimonio de los *736médicos no lo probó, que un médico pueda ser considerado de cabecera por el simple hecho de intervenir con un pa-ciente en una única ocasión para un único fin”.(27)
Al amparo de lo anterior, y evaluada la prueba desfi-lada, la Comisionada Especial determinó que los doctores Heredia y Colón, y la doctora Faget no eran médicos de cabecera o tratamiento de los electores cuyas solicitudes certificaron. Además, no le mereció credibilidad el testimo-nio de los médicos en cuanto “a la cantidad de electores que visitaron en dos horas para poder entrar al hogar, obser-var, preguntar, evaluar y emitir una certificación; sobre todo cuando no tenían el historial previo de estos pacientes y ni les conocían”.(28) Igualmente, mencionó que se estipu-laron varias solicitudes de Orocovis que contienen defectos de forma. Por lo tanto, recomendó que se revocara la Reso-lución Enmendada en cuanto al caso de Orocovis.(29)
Con relación a las solicitudes del Precinto 054 de Utuado certificadas por el doctor Rivera González, la Co-misionada Especial expresó lo siguiente:
La última certificación, de 21 de septiembre de 2016 disponía que el Dr. Rivera González cumplió con los requisitos de regis-tro de licencia y educación médica continua para el trienio 2016-2019, a tenor con lo dispuesto en la Ley núm. 139-2008 y la Ley núm. 11 de 23 de junio de 1976, según enmendadas. Además, expresamente indicó que dicha certificación era vá-lida hasta el 27 de febrero de 2019. Conforme al término del trienio 2016-2019, dicha certificación comenzaba del 27 de fe-brero de 2016 y su duración se extendía al 27 de febrero de 2019. No surge de la prueba presentada que al Dr. Rivera González se le haya suspendido o revocado su licencia. Con-forme el Art. 7 de la Ley Núm. 139-2008, la Junta de Licén-ciamiento y Disciplina Médica de Puerto Rico puede tomar las siguientes acciones en torno a las licencias: denegar, suspender, cancelar o revocar cualquier licencia y para emitir una *737orden fijando a un médico un período de prueba por un tiempo determinado. (30)
Sobre este particular, la Comisionada Especial deter-minó que la prueba presentada para establecer que el doctor Rivera González no tenía una licencia vigente para ejercer la medicina no fue clara, por lo que recomendó re-vocar la determinación de la CEE en cuanto al Precinto 054 de Utuado.
En cuanto al Precinto 069 de Aibonito, a pesar de que el Comisionado Electoral del PPD impugnó 49 solicitudes aprobadas en la Resolución Enmendada, solo presentó prueba de tres casos: Ana Isabel Colón Borelli, Carlos Ve-guilla Colón y Carmen Ana Borelli Aponte. La Comisio-nada señaló que, en cuanto a esos tres electores, hubo prueba directa de que no están encamados, por lo que re-comienda que se revoque la determinación de la CEE en cuanto a estos tres electores.(31)
Con respecto al formulario sobre solicitud de voto ade-lantado por problemas de movilidad aprobado por la CEE, determinó que “su cumplimentación es una cuestión de es-tricto derecho ya que de no llenar adecuadamente los es-pacios provistos con la información requerida se incumple con la Ley Electoral, según enmendada, [...] y el elector no es aquel que identificó el legislador como elegible para el voto por adelantado”.(32) Por consiguiente, recomienda que se revoquen las solicitudes aprobadas por la CEE en su Resolución Enmendada que no cumplieron estrictamente con los requisitos reglamentarios.
En síntesis, la Comisionada emitió las recomendaciones siguientes:
— Sobre los Precintos 089 y 090 de Las Piedras (90 electores), 057 de Jayuya (57 electores) y 015 de Dorado no se *738presentó prueba alguna por la cual se deba revocar la de-terminación de la CEE, por lo que se recomienda que se confirme y deniegue el recurso de revisión en cuanto a esa alegación.
— En cuanto al Precinto 054 de Utuado, se recomienda que se acoja el recurso de revisión y se revoque la determi-nación de la CEE. La prueba presentada para establecer que el Dr. Dennis González no estaba autorizado a ejercer la medicina no estuvo clara.
— Se recomienda revocar la Resolución en cuanto al Precinto 066 de Orocovis, porque los médicos no son médi-cos certificantes, médicos de cabecera o médicos de tratamiento.
— Con relación al Precinto 069 de Aibonito, se reco-mienda que se revoque solo en cuanto a los electores Carmen Ana Borelli, Ana Colón Borelli, Carlos Vegilla Colón y Rosa Cartagena Rodríguez.
— En cuanto a los planteamientos sobre la falta de no-tificación del procedimiento administrativo ante la CEE y la violación del debido proceso de ley, durante el procedi-miento administrativo que llevó a la Presidenta de la CEE a emitir su Resolución Enmendada, no se presentó prueba sobre el particular. Aunque se intentó, por medio de la de-claración del Sr. Walter Vélez Martínez, Secretario de la Comisión, éste no pudo afirmar ni negar el hecho de la notificación a los electores; de su declaración, ello no co-rresponde a la CEE, sino a la Comisión Local.
— Por último, en vista de que los comparecientes llega-ron a unos acuerdos parciales mediante los cuales desistie-ron de sus reclamaciones en cuanto a los Precintos 027 de Arecibo y 049 de Sabana Grande, recomienda que se dicte Sentencia de conformidad.
Oportunamente, las partes presentaron sus respectivos alegatos. En su alegato, el Comisionado Electoral del PNP reitera los planteamientos presentados en su Recurso de *739certificación intrajurisdiccional. Sostiene que lo dispuesto en la Ley Electoral y la intención legislativa de garantizar el voto a las personas encamadas exigen que la CEE se limite a verificar que el elector cumpla con una certifica-ción médica. Además, señala que se violó el debido proceso de ley de los electores al no ser notificados de las apelacio-nes instadas por los Comisionados Locales y que la CEE incurrió en incuria. Finalmente, cuestiona las determina-ciones de hechos y de derecho de la Comisionada Especial.
Por otro lado, los Comisionados Electorales del PPD, el PIP y el PPT presentaron conjuntamente un alegato. Plan-tean que conceder el remedio que solicita el Comisionado Electoral del PNP permitiría el fraude electoral. Además, reiteran el planteamiento jurisdiccional presentado anteriormente. Por otro lado, acogen las recomendaciones de hechos y de derecho de la Comisionada Especial y sos-tienen que se debe dar gran deferencia a ésta y a la CEE. Aseguran que el procedimiento cumplió con las garantías del debido proceso de ley y lo establecido en la Ley Electoral y el Manual. Finalmente, concluyen que el Comisio-nado Electoral del PNP no presentó prueba suficiente para refutar las conclusiones de la CEE.
En su alegato, la Presidenta de la Comisión Estatal de Elecciones argumenta que las determinaciones de su Reso-lución fueron razonables y deben sostenerse. Plantea, en esencia, que la prueba presentada ante la Comisionada Especial demostró que los médicos que atendieron muchas de las solicitudes que revocó no tenían una relación médico-paciente con los electores. Desde su perspectiva, los requi-sitos establecidos para conceder el voto adelantado a per-sonas encamadas, entre ellos la certificación del médico de cabecera o de tratamiento del elector, son válidos y están comprendidos dentro de las facultades de la Asamblea Le-gislativa y la Comisión Estatal de Elecciones. Estos requi-sitos, a su juicio, incluyen su interpretación de que un mé-dico de cabecera o de tratamiento es únicamente el médico-*740con una relación médico-paciente con el elector. Por esta razón, solicita que la resolución recurrida se confirme.
H—I !—1 i—l
Evaluados los alegatos de las partes, una mayoría de este Tribunal valida todas las solicitudes de voto adelantado que están ante nuestra consideración. Concluye que la CEE violó el debido proceso de ley de los electores al notificar tardíamente la Resolución Enmendada. Señala que la noti-ficación se realizó el 28 y 29 de octubre de 2016, es decir, dos días después de su emisión y por correo postal, lo que, según la mayoría, "indiscutiblemente coartó el derecho de los elec-tores a instar un recurso de revisión judicial y a defender su derecho individual”.(33) No tiene razón. Veamos.
A. La Sección 7 del Artículo II de la Constitución del Estado libre Asociado de Puerto Rico establece que “[n]inguna persona será privada de su libertad o propiedad sin un debido proceso de ley [...] ”. Art. II, Sec. 7, Const. ELA, LPRA, Tomo 1, ed. 2016, pág. 301. La jurisprudencia federal y estatal ha reconocido que el debido proceso de ley tiene dos vertientes: la sustantiva y la procesal. Mientras que la vertiente sustantiva examina la justicia intrínseca de la norma, la procesal procura el “derecho de toda persona a tener un proceso justo y con todas las garantías que ofrece la ley, tanto en el ámbito judicial como en el administrativo”. Marrero Caratini v. Rodríguez Rodríguez, 138 DPR 215, 220 (1995). Mediante esta doctrina se exa-mina si el ciudadano gozó de un procedimiento justo e im-parcial antes de que su derecho de propiedad o de libertad fuese afectado por el Estado.
Para ser acreedor de las garantías del debido proceso de ley, primero hay que determinar si, en efecto, hay un inte-rés propietario o libertario constitucionalmente protegido y *741que haya sido afectado negativamente por una actuación gubernamental. Serrano Vélez v. ELA, 154 DPR 418, 437 (2001). Una vez reconocido, corresponde establecer cuáles son las garantías que el Estado debe satisfacer. Al resolver estos casos, hemos expresado que la naturaleza del debido proceso es “circunstancial y pragmática”. Domínguez Talavera v. Tribunal Superior, 102 DPR 423, 428 (1974). Así, las garantías procesales que el Estado debe reconocer dependen del tipo de procedimiento y de los intereses afectados.
Este Tribunal ha reconocido una serie de requisitos que el Estado debe satisfacer en todo procedimiento adversativo para cumplir con las exigencias del debido proceso de ley: (1) una notificación adecuada del proceso; (2) un proceso ante un juez imparcial; (3) una oportunidad razonable de ser oído; (4) el derecho a contrainterrogar testigos y a examinar evidencia presentada en su contra; (5) la asistencia de abo-gado, y (6) que la decisión se base en el expediente. Rivera Rodríguez & Co. v. Lee Stowell, etc., 133 DPR 881, 889 (1993). Sobre el primer requisito, hemos expresado que la “notificación adecuada brinda a las partes la oportunidad de advenir en conocimiento real de la decisión tomada, a la vez que otorga a las personas cuyos derechos pudieran verse transgredidos una mayor oportunidad de determinar si ejer-cen o no los remedios disponibles por ley”. Picorelli López v. Depto. de Hacienda, 179 DPR 720, 737 (2010). Como parte de esta notificación adecuada es necesario advertir sobre los remedios que tiene disponible la parte, entre ellos, “el trá-mite administrativo que deb[e] proseguir [...] Olivo v. Srio. de Hacienda, 164 DPR 165, 178 (2005).
Valga aclarar que cuando hablamos de debido proceso de ley aludimos a la vertiente constitucional de dicho derecho. Es decir, existen una serie de garantías otorgadas por leyes —por ejemplo, las Reglas de Procedimiento Civil o la Ley de Procedimiento Administrativo Uniforme (LPAU)— que ex-ceden las garantías constitucionales reconocidas en la cláu-sula del debido proceso de ley. Así, en el ámbito civil se ha reconocido un derecho estatutario a apelar las determina-*742dones judidales y a ser notificado de esa apelación. Por otro lado, en el ámbito administrativo, el derecho a apelar ante un tribunal adquiere una dimensión constitucional, pues hemos expresado que “ ‘el derecho a cuestionar la determi-nación de una agencia mediante revisión judicial es parte del debido proceso de ley protegido por la Constitución de Puerto Rico’. Fonte Elizondo v. F & R Const., 196 DPR 353, 361 esc. 3 (2016). Por lo tanto, hemos concluido que “la falta de notificación adecuada del recurso de revisión de una de-cisión administrativa puede afectar la jurisdicción del Tribunal de Apelaciones”. Mun. de San Juan v. Jta. Planificación, 189 DPR 895, 903 (2013). En síntesis, el debido proceso de ley incluye el derecho a apelar ante un tribunal una de-terminación administrativa y a ser notificado de ese derecho.
Sin embargo, nuestro ordenamiento no exige que se no-tifique a la otra parte la apelación instada ante un foro administrativo. Vale la pena destacar que el objetivo de la adjudicación administrativa es proveer un sistema justo, práctico y flexible. Y es que el debido proceso de ley ofrece protección contra la arbitrariedad administrativa, pero no es un molde rígido que prive la flexibilidad de los procedi-mientos administrativos. Henríquez v. Consejo Educación Superior, 120 DPR 194, 202 (1987). Por otro lado, comete un error este Tribunal cuando confunde las exigencias mí-nimas del debido proceso de ley en su vertiente constitu-cional y las garantías adicionales que establece la Asam-blea Legislativa en leyes como las Reglas de Procedimiento Civil o la LPAU. Véase, por ejemplo, Colón Torres v. A.A.A., 143 DPR 119, 124 esc. 4 (1997). Véase, también, J.J. Álvarez González, Derecho constitucional de Puerto Rico y relaciones constitucionales con Estados Unidos, Bogotá, Ed. Temis, 2009, pág. 608 (“En rigor, cuando se habla de los requisitos del debido proceso se alude a las pautas proce-sales que la entidad pública debe reconocer a las personas, independientemente de si por ley o reglamento esas pautas se reconocen”). Por lo tanto, en ausencia de requisitos es-tatutarios, el Tribunal debe asegurarse que en efecto el *743procedimiento fue injusto porque se afectaron algunas de las pautas mínimas que requiere nuestro ordenamiento constitucional.
Según expuesto previamente, lo que el derecho constitu-cional exige es una notificación adecuada que le permita a una parte advenir en conocimiento de una decisión tomada por la agencia y los remedios que tiene disponible por ley para cuestionarla.
B. Una mayoría de este Tribunal señala que la notifica-ción “tardía” de la Resolución Enmendada “coartó el derecho de los electores a instar un recurso de revisión judicial y a defender su derecho individual”, toda vez que el término provisto para solicitar la revisión del dictamen ya había transcurrido cuando fueron notificados.(34) En este caso, la Presidenta de la CEE notificó a los electores su denegatoria a ciertas solicitudes de voto adelantado y advirtió los reme-dios que tenían disponibles las partes para revisar esa de-terminación, es decir, acudir al Tribunal de Primera Instan-cia según los términos establecidos en el Art. 4.001 de la Ley Electoral e impugnar las determinaciones de la CEE. 16 LPRA see. 4031. Tan es así, que el Comisionado Electoral del PNP recurrió al Tribunal de Primera Instancia de la determinación que se le notificó y tuvo además la oportuni-dad de presentar prueba a su favor. Es decir, no se vieron afectados sus derechos y no se impidió que procurara los remedios que tenía a su disposición, cumpliéndose así con las garantías mínimas que exige el debido proceso de ley.
Sin embargo, lo que en efecto resuelve la Sentencia emi-tida es que viola el debido proceso de ley el que la decisión tomada sea notificada dos o tres días después. Esto, a pesar de que la Ley Electoral no establece un término para noti-ficar la determinación. Además, no logro comprender cómo el término para revisar la determinación de la CEE trans-currió antes de que le notificaran a los electores, pues es harto conocido que los términos para solicitar la revisión *744de un dictamen no comienzan a transcurrir hasta que la determinación se notifique a la parte afectada. (35) Caro v. Cardona, 158 DPR 592, 599-600 (2003). Véase, también, R. Hernández Colón, Práctica jurídica de Puerto Rico: derecho procesal civil, 5ta ed., San Juan, Pubs. LexisNexis de Puerto Rico, 2010, pág. 193. De hecho, la propia Ley Electoral reconoce este principio fundamental al establecer que la parte adversamente afectada por una determinación po-drá presentar su escrito de revisión dentro de las veinti-cuatro horas “siguientes a la notificación de la misma”. (Énfasis suplido). Véase Art. 4.001 de la Ley Electoral, supra. Por lo tanto, como la notificación no fue tardía y el término para acudir en revisión judicial comenzó a trans-currir una vez los electores fueron notificados, debemos concluir que el debido proceso de ley de los electores no fue afectado de ninguna manera. (36)
Cabe mencionar que este Tribunal expresó que “[e]xigirles a las agencias que notifiquen sus resoluciones dentro de rígidos límites de tiempo sería prácticamente im-posible [...] O.E.G[.] v. Román, 159 DPR 401, 420 (2003). Curiosamente, en esta ocasión el Tribunal es quien añade una rigidez fatal al trámite administrativo, pues resuelve que notificar dos o tres días después de emitir un dictamen *745afectó el debido proceso de ley de los electores, a pesar de que éstos podían cuestionar la determinación y salvaguar-dar sus derechos.(37) Al invalidar las solicitudes por un fun-damento tan jurídicamente escueto este Tribunal trastoca el andamiaje procesal y socava los cimientos del debido pro-ceso de ley.
IV
Expuesto lo anterior, no hay duda de que una mayoría de este Tribunal se escuda detrás de un análisis distorsionado del Derecho para evitar atender el asunto que realmente se trajo a nuestra consideración. A saber, qué es mi médico de cabecera o de tratamiento en el contexto de una solicitud de voto adelantado por problemas de movilidad al amparo del Art. 9.039 de la Ley Electoral, 16 LPRA see. 4179. Ante las determinaciones de hecho y de derecho incluidas en el In-forme sometido a este Tribunal por la Comisionada Especial, me veo imposibilitada de ignorar una controversia que arroja dudas sobre la pureza del proceso electoral. En con-secuencia, procedo a exponer el derecho aplicable a este asunto.
A. Es norma reiterada que nuestro derecho administra-tivo se fundamenta en una actitud de gran deferencia por parte de los tribunales a los organismos administrativos. Vélez v. A.R.Pe., 167 DPR 684, 693 (2006). En el caso particular de la CEE, hemos expresado que “[e]l tribunal debe, en aquellos casos en que la determinación dependa principal o exclusivamente de una cuestión de derecho electoral especializado, guardar la usual deferencia al organismo ad-ministrativo Granados v. Rodríguez Estrada I, 124 DPR 1, 20 (1989). Véase Mundo Ríos v. CEE, 187 DPR 200, 207 (2012).
*746Sin embargo, también hemos reconocido que cuando una parte recurre al Tribunal de Primera Instancia para la revi-sión de una determinación, resolución u orden de la CEE, ese foro “celebrará una vista en su fondo, recibirá evidencia y formulará las determinaciones de hecho y conclusiones de derecho que correspondan”. 16 LPRA see. 4031. Por lo tanto, el foro primario revisa, mediante un juicio de novo, las deci-siones de la CEE. Suárez Cáceres v. Com. Estatal Elecciones, 176 DPR 31, 64-65 (2009). En este “juicio de novo” puede producirse “nueva prueba documental y testifical, lo que implica que todos los extremos pertinentes y relativos a los planteamientos estarán abiertos a la consideración del tribunal revisor como si se plantearan por primera vez”. Suárez Cáceres v. Com. Estatal Elecciones, supra, pág. 65. Por consiguiente, el tribunal no tiene que mostrar deferen-cia a la evaluación de la prueba realizada por la CEE. P.A.C. v. P.I.P., 169 DPR 775, 791-792 (2006).
B. Una de las garantías fundamentales y emblemáticas de nuestro ordenamiento democrático es el derecho al voto. A esos efectos, nuestra Constitución dispone que “[l]as leyes garantizarán la expresión de la voluntad del pueblo me-diante el sufragio universal, igual, directo y secreto, y pro-tegerán al ciudadano contra toda coacción en el ejercicio de la prerrogativa electoral”. Art. II, Sec. 2, Const. ELA, LPRA, Tomo 1, ed. 2016, pág. 283. Hemos reconocido el derecho al voto como “la más preciada de las prerrogativas del pueblo, porque es a través del voto que el pueblo ejerce su poder soberano y expresa su voluntad”. P.P.D. v. Admor. Gen. de Elecciones, 111 DPR 199, 207 (1981).
A su vez, la propia Constitución delega en la Asamblea Legislativa la facultad de “dispon [er] por ley todo lo con-cerniente al proceso electoral y de inscripción de electores, así como lo relativo a los partidos políticos y candidaturas”. Art. VI, Sec. 4, Const. ELA, LPRA, Tomo 1, ed. 2016, pág. 440. Según el Diario de Sesiones de la Asamblea Constitu-yente, nuestros constituyentes concibieron esta facultad le-gislativa con gran amplitud:
*747Será objeto de reglamentación por ley todo lo concerniente al proceso electoral y al proceso de inscripción de electores en los registros electorales, así como todo lo relativo a los partidos políticos. Las disposiciones de esta constitución no deben en-tenderse en el sentido de limitar o menoscabar tal facultad. Otra cosa sería hacer imposible la aprobación de leyes electo-rales por el poder legislativo. Amplia ha de ser también —sin limitaciones que la harían imposible de ejercitar— la facultad de la Asamblea Legislativa en cuanto a lo concerniente al pro-ceso de inscripción de electores en los registros electorales, a la formación de tales registros, y a los medios para que en ellos sean inscritos los electores legales, así como para que de ellos sean eliminados los electores sin capacidad legal o que no re-únan los requisitos señalados por esta constitución [o] la ley. Amplia ha de ser asimismo la facultad de la Asamblea Legis-lativa para regular todo lo concerniente a la manera en que se han de depositar y contar los votos en las elecciones y la forma de practicar el escrutinio de tales votos. Y amplia ha de ser la facultad legislativa para reglamentar todos los detalles con-cernientes al ejercicio del voto y al mecanismo e instrumenta-ción de dicho ejercicio. 4 Diario de Sesiones de la Asamblea Constituyente de Puerto Rico 2621 (1961).
Tenemos, pues, el valor del derecho al voto de cada ciu-dadano, por un lado, y la facultad amplia de la Asamblea Legislativa para regular y hacer viable el ejercicio concreto de ese derecho, por el otro. A esos efectos, hemos expresado que “la Asamblea Legislativa tiene la facultad y la obliga-ción de aprobar aquella reglamentación que salvaguarde el derecho al voto y que propenda a la realización de un pro-ceso electoral justo, ordenado, libre de fraude, honesto, ín-tegro y democrático”. (Énfasis en el original suprimido y énfasis suplido). P.N.P. v. De Castro Font II, 172 DPR 883, 894 (2007). En aras de conciliar ambos aspectos de nuestro ordenamiento democrático —el derecho al voto y la integri-dad del proceso electoral— hemos establecido escrutinios judiciales distintos según el efecto que la actuación guber-namental tenga sobre el derecho al voto. Así, este Tribunal ha expresado que las limitaciones, los requisitos o los obs-táculos que se establezcan a la capacidad, como tal, que tiene una persona para votar están sujetas a un escrutinio estricto. Ramírez de Ferrer v. Mari Brás, 144 DPR 141, 176 (1997) (la ley requería la ciudadanía estadounidense para *748poder votar); Ortiz Angleró v. Barreto Pérez, 110 DPR 84, 93 (1980) (la ley requería que los electores se registraran 153 días antes de las elecciones). Según este escrutinio, solo prevalecerán aquellas limitaciones que “constituyan un me-dio necesario para la consecución de un interés público apremiante”. Ramírez de Ferrer v. Mari Brás, supra, pág. 176.
Por otro lado, cuando la acción o norma cuestionada no constituye una limitación al propio ejercicio del derecho al voto, sino una prerrogativa legislativa sobre cómo y cuándo se ejercerá dicho derecho, el escrutinio aplicable es menos riguroso. A esos efectos, hemos dicho que, en cuanto al pro-ceso electoral se refiere, “el Estado puede implantar requi-sitos razonables, pero ‘de tal forma que no impongan al elector condiciones de difícil cumplimiento o exigencias que menoscaben su derecho al voto o desalienten su ejercicio’ Rivera v. Gobernador, 121 DPR 558, 564 (1988), citando a PPD v. Admor. Gen. de Elecciones, supra, pág. 242. Por lo tanto, cuando la ley no tiene el efecto de impedir o gravar sustancialmente el ejercicio del derecho al voto, el escrutinio pertinente es el llamado “análisis tradicional” o “racional”. P.S.P., P.P.D., P.I.P. v. Romero Barceló, 110 DPR 248, 261 (1980). Según éste, la ley no debe invalidarse “ ‘a menos que sea claramente arbitraria y no pueda establecerse nexo ra-cional alguno entre la misma y un interés legítimo del Estado’ ”. P.S.P., P.P.D., P.I.P v. Romero Barceló, supra, pág. 261, citando a Zachry International v. Tribunal Superior, 104 DPR 267, 277 (1975).
C. A tono con lo anterior, la Asamblea Legislativa aprobó el Código Electoral de Puerto Rico para el Siglo XXI, Ley Núm. 78-2011 (16 LPRA see. 4001), según enmendada, Ley Electoral del Estado Libre Asociado de Puerto Rico (Ley Electoral). En lo pertinente al caso de autos, la Ley Núm. 239-2014 enmendó el Art. 9.039 de la Ley Electoral, supra, para establecer que los votos de las personas con impedi-mentos de movilidad (encamados) que cualifiquen como electores para el Colegio de Fácil Acceso en el Domicilio se *749trataran como votos adelantados. En específico, la disposi-ción en cuestión dispone lo siguiente:
Para los casos que soliciten el voto adelantado por la causal de algún tipo de condición médica que le impida asistir a su colegio de votación, la Comisión proveerá un formulario para que el médico de cabecera o de tratamiento del elector certifi-que-. que el elector presenta un problema de movilidad física que sea de tal naturaleza que le impida acudir a su centro de votación.
La Comisión será responsable de reglamentar la manera en que se establecerá el procedimiento a seguir para garantizar el voto de las personas con impedimento de movilidad (encamados). En este procedimiento se trabajará la votación como voto adelantado bajo la supervisión de la Junta Adminis-trativa del Voto Ausente (JAVA) y coordinado por la Junta de Inscripción Permanente (JIP). (Énfasis suplido). 16 LPRA see. 4179(m).
Por su parte, el Manual exige que la solicitud de una persona encamada para votar en el colegio de fácil acceso en el domicilio esté “certificada por su médico de cabecera o médico de tratamiento [...] (Énfasis suplido). Manual, pág. 3. Así también, el Manual establece como requisito que la solicitud esté “firmada por el elector íd. La única ex-cepción a este requisito aplicará en el caso de electores con impedimentos para firmar, leer o escribir, en cuyo caso de-berán “hacer una marca y alguna persona autorizada por [éstos] certificará este hecho con su firma como testigo en el espacio que a estos fines provee la solicitud”. íd.
Lo primordial al momento de examinar y aplicar una ley es interpretar su texto. Esto, pues “cuando el legislador se ha manifestado en lenguaje claro e inequívoco, el texto de la ley es la expresión por excelencia de toda intención legislativa”. (Énfasis suprimido). Romero Barcelo v. E.L.A., 169 DPR 460, 476-477 (2006). Véase, también, Brau, Linares v. ELA et als., 190 DPR 315, 338 (2014). A su vez, es imprescindible procurar que la interpretación que se derive de la ley conserve cierta lógica y razonabilidad, pues los tribunales también debemos evitar que la pura aplica-ción mecánica de la ley acarree injusticias graves.
*750La disposición de la Ley Electoral que está en controver-sia requiere que el formulario para Votar en el Colegio de Fácil Acceso en el Domicilio, por razón de inmovilidad, lo certifique “el médico de cabecera o de tratamiento del elector”. 16 LPRA sec. 4179(m). Al interpretar esta disposi-ción, es útil la regla hermenéutica denominada expressio unius est exclusio alterius. Según esta regla, “la mención específica de una persona o cosa implica la exclusión de otras personas o cosas”. R.E. Bemier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed. rev., San Juan, Pubs. JTS, 1987, pág. 345. Dicha norma parte de la renuencia de los tribunales a imputarle actos inútiles o fútiles a la Asamblea Legislativa. Flamboyán Gardens v. Junta de Planificación, 103 DPR 884, 888 (1975).
En este caso, sería difícil ignorar la especificidad pro-vista al tipo de médico que certificaría la condición de in-movilidad del elector, ya que el legislador no dispuso que fuera cualquier médico, sino el médico de cabecera o de tratamiento del elector. Así, al mencionar específicamente que se trataría del médico de cabecera o de tratamiento del elector, el legislador excluyó a otros médicos de la facultad de certificar el referido formulario.(38) En ese sentido ilus-tran otras acciones legislativas en las que, a diferencia de este caso, el legislador ha requerido certificaciones médicas con expresiones genéricas. Éstas, por ejemplo, se reducen a un “certificado médico”.(39) o una certificación expedida por “un médico especialista, debidamente autorizado para ejer-cer tal profesión [...] ”. (Énfasis suplido).(40) Tomando eso en cuenta, resulta forzoso hacer la distinción pertinente ante *751la caracterización hecha por el legislador en el Artículo 9.039(m) de la Ley Electoral, supra.
Para sustentar esta posición, es también pertinente de-terminar el significado particular de las palabras en la ley. En esta tarea, el Código Civil impone el deber al juzgador de atribuirle a las palabras su significado más “corriente y usual”. 31 LPEA sec. 15. Los términos técnicos, por su parte, deben interpretarse según “los peritos o maestros” en la materia en cuestión. 31 LPRA sec. 16. En otras oca-siones hemos recurrido al diccionario para determinar el alcance de una disposición legal. Véanse, e.g.: García v. Aljoma, 162 DPR 572 (2004); Pueblo v. Arandes de Celis, 120 DPR 530 (1988); Negrón Soto v. Gobernador, 110 DPR 664 (1981). Esto, pues consideramos el diccionario como una “fuente confiable para determinar el significado de una palabra, presumiendo que el legislador lo conoce”. Vázquez Negrón v. E.L.A., 109 DPR 19, 24 esc. 3 (1979). Algunos, incluso, han expresado que el diccionario es “la fuente más confiable para determinar el significado de una palabra [...] ”. Bernier y Cuevas Segarra, op. cit., pág. 250.
La Real Academia Española define médico de cabecera como aquel que “asiste habitualmente a una persona o a una familia”. (Énfasis suplido).(41) Así también, define trata-miento como un “conjunto de medios que se emplean para curar o aliviar una enfermedad”. (42) Por otro lado, los diccio-narios especializados definen médico de cabecera como quien “asiste especialmente y de continuo al enfermo”. (Én-fasis suplido). Diccionario terminológico de ciencias médi-cas, 12ma ed., Barcelona, Salvat Editores, 1984, pág. 682.(43)
*752De estas definiciones concluimos que el referido Artículo 9.039(m) de la Ley Electoral estableció como requisito que quien certificara el problema de movilidad fuera un médico con algún historial previo con el elector, ya fuera porque es su médico habitual o porque es el médico que atiende al elector específicamente en cuanto a la condición o enferme-dad que le causa su inmovilidad. Esta conclusión es refor-zada por la aplicación de la norma hermenéutica discutida (expressio unius est exclusio alterius) al referido artículo y el análisis comparativo de otras leyes que, a su vez, mera-mente requieren certificaciones médicas sin especificar que se trata de un médico de cabecera o de tratamiento.
Según el entendido de que “[a]l interpretar y aplicar un estatuto hay que hacerlo teniendo presente el propósito social que lo inspiró”, Vázquez v. A.R.Pe., 128 DPR 513, 523 (1991), el historial de las disposiciones legales aplicables al voto de personas encamadas confirma nuestra conclusión. Al hacer este análisis, solemos recurrir a la “exposición de motivos [de la ley en cuestión], la política pública del tiempo, los informes de las comisiones legislativas y el dia-rio de sesiones, entre otros”. Pepsi-Cola v. Mun. Cidra et al., 186 DPR 713, 737-738 (2012).
La génesis de la controversia actual se extiende al pro-ceso electoral de 2004, donde por primera vez la CEE esta-bleció tan procedimiento especial para el voto de electores con impedimentos de movilidad o encamados. Original-mente, el procedimiento para que estos electores votaran se incorporó mediante unas resoluciones de la CEE, hasta que en el 2012 se adoptó una enmienda al Código Electoral de Puerto Rico para el Siglo XXI, que dispuso el voto de *753acceso fácil en el domicilio como un tipo de voto ausente. Art. 9.039 de la Ley Núm. 135-2012. Véanse, también: Re-solución CEE-RS-12-103; Resolución CEE-RS-04-67. El proceso para votar de esta manera, al ser equiparado a un voto ausente, se reducía a cumplimentar un formulario en-viado por correo que la Comisión Local verificaría y aprobaría. En ese sentido, no existía una cualificación o certificación médica del elector que solicitaba el voto ade-lantado por problemas de movilidad.
Este procedimiento suscitó serias controversias en las Elecciones de 2012, al punto de que varios sectores políti-cos alegaron que múltiples votos de personas encamadas se habían emitido de manera fraudulenta.(44) Las posturas encontradas sobre la conveniencia del procedimiento hasta entonces dispuesto para el voto de las personas encamadas están reflejadas en el historial legislativo de las enmiendas al Artículo 9.039 mediante la Ley 239-2014. El Informe de la Comisión de Gobierno, Eficacia Gubernamental e Innova-ción Económica señala, por ejemplo, que durante los “comi-cios electorales [de 2012] surgieron controversias vinculadas [...] al Artículo 9.039 del Código Electoral de Puerto Rico para el Siglo XXI [...] Informe Recomendando la Aproba-ción del P. del S. 1254, con Enmiendas, Comisión de Go-bierno, Eficacia Gubernamental e Innovación Económica del Senado de Puerto Rico, 17ma Asamblea Legislativa, 4ta Se-sión Ordinaria, 10 de noviembre de 2014, pág. 10. Según el informe, estas controversias “provocaron que este innovador sistema de votar se viera empañado por denuncias de malos manejos de papeletas enviadas a electores que nunca pidie-ron votar bajo ese sistema”. íd., pág. 11 De ahí que el in-forme concluyera que las enmiendas al Artículo 9.039 pre-tendían “devolv[er] la confianza pública en nuestro sistema electoral”. íd.(45)
*754Por su parte, la Exposición de Motivos de la Ley Núm. 239-2014 reitera que las enmiendas realizadas al Código Electoral de Puerto Rico para el Siglo XXI, entre ellas las enmiendas al Artículo 9.039, procuran establecer “contro-les y medidas de seguridad que garanticen el voto indepen-diente y secreto de todos los electores en las diferentes cla-sificaciones de voto adelantado o ausente, en especial, sobre la atención de los grupos de electores más vulnera-bles, como son los encamados, los hospitalizados y aquellas personas con discapacidades”. (Énfasis suplido). Exposi-ción de Motivos de la Ley Núm. 239-2014 (2014 (Parte 3) Leyes de Puerto Rico 2273). Así también, expresa como propósito medular de las enmiendas “proveer la mayor ga-rantía, transparencia y pureza legal en los procesos electo-rales [...] ”. Íd. pág. 2272.
De este trasfondo nos parece que el texto claro de la ley estuvo a su vez motivado por el interés del legislador de promover un procedimiento electoral altamente confiable que garantizara y protegiera la seriedad de este proceso democrático. El juicio sobre la conveniencia o deseabilidad de dicha norma no nos corresponde cuando el legislador actúa de forma clara y, a su vez, dentro de sus facultades constitucionales. Desde esta perspectiva, no albergamos duda de que lo que el legislador quiso fue otorgarle un rigor a las solicitudes de voto de personas encamadas del que antes carecía. El rigor fue tal que el formulario del elector con problemas de movilidad tenía que estar certifi-cado por el médico de cabecera o de tratamiento del elector.
*755Expuesto el derecho aplicable, pasemos a atender la controversia ante nuestra consideración.
V
El Comisionado Electoral del PNP sostiene que una lec-tura armoniosa de la Ley Electoral y de la intención legis-lativa de garantizar el voto a las personas encamadas exi-gen que la CEE se limite a verificar que el elector cumpla con una certificación médica. Consideramos que dicha lec-tura no se sostiene a base del lenguaje específico que pro-vee la Ley Electoral, su historial legislativo y la reglamen-tación aplicable, según expuesta previamente. Además, arguye que interpretar "médico de cabecera” o “trata-miento” de manera tan específica sería inconstitucional, pues obstaculizaría el derecho al voto de los encamados. Tampoco le asiste la razón. Veamos.
En primer lugar, no estamos ante una ley que grava o impide sustancialmente el ejercicio del derecho al voto; todo lo contrario. “[L] a Asamblea Legislativa, para viabili-zar el voto de aquellas personas que debido a diversas ra-zones no pueden comparecer al colegio electoral en que es-tán inscritos [...] fijó el procedimiento y voto de electores ausentes”. (Énfasis suplido). PSP v. Com. Estatal de Elecciones, 110 DPR 400, 419 (1980). Al establecer un sistema de voto ausente y voto adelantado, la Asamblea Legislativa cumple con su obligación de salvaguardar el derecho al voto de todo ciudadano. Véase P.N.P. v. De Castro Font II, supra, pág. 894. Recientemente, se añadió el voto de las personas con impedimentos de movilidad (encamados) a la lista de personas que pueden votar por adelantado. No obs-tante, para garantizar la integridad del proceso electoral y conforme a la amplia facultad constitucional conferida, se establecieron una serie de requisitos para evitar la comi-sión de fraude en las elecciones.
*756Ante un ataque constitucional, estos requisitos no están sujetos a un escrutinio estricto propio de una ley que limite o grave sustancialmente el derecho al voto de las personas.(46) No estamos ante una ley que obstaculice el ejercicio del derecho en sí mismo. Véanse, por ejemplo: Ramírez de Ferrer v. Mari Brás, supra, pág. 176; Angleró v. Barreto Pérez, supra pág. 92. Más bien, el Artículo 9.039(m) de la Ley Electoral, supra, permite que los enca-mados puedan ejercer su derecho al voto y asegura la pu-reza del proceso electoral. P.S.P., P.P.D., P.I.P. v. Romero Barceló, supra, pág. 261 (“obedece al propósito primordial de hacerle posible al mayor número de electores debida-mente inscritos el que efectivamente hagan uso de su de-recho al voto, al mismo tiempo que provee mecanismos para asegurar la integridad del proceso electoral”). Así, al examinar la constitucionalidad de estos requisitos aplica un escrutinio tradicional o racional. P.S.P., P.P.D., P.I.P. v. Romero Barceló, supra, pág. 261. Requerir que el médico de cabecera o de tratamiento del elector certifique que la persona que solicita votar por adelantado padece de una condición médica que causa un impedimento de movilidad no es arbitrario y está racionalmente relacionado con un interés legítimo del Estado: garantizar un proceso electoral justo, ordenado, libre de fraude, honesto e íntegro.(47) Ahora bien, no podemos negar que en la mayoría de las ocasiones la única forma que tienen las personas encama-das para votar es el voto por adelantado que establece la ley. Por esta razón, los requisitos establecidos deberán exa-minarse “ ‘de tal forma que no impongan al elector condi-ciones de difícil cumplimiento o exigencias que menosca-*757ben su derecho al voto o desalienten su ejercicio’ Rivera v. Gobernador, supra, pág. 564, citando a P.P.D. v. Admor. Gen. de Elecciones, supra, pág. 242. Ante una controversia relacionada con el voto ausente de los confinados sostuvimos que “ [e] 1 prisma adjudicativo judicial tiene que ser más am-plio, a la par que riguroso, en atención a [las] realidades peculiares y a las restricciones que éstas imponen [...] Rivera v. Gobernador, supra, pág. 564. Considerando lo fundamental que es el voto en nuestro ordenamiento democrático, no podemos aplicar mecánicamente los escrutinios judicia-les sin considerar si, en efecto, la Asamblea Legislativa está cumpliendo con su facultad y obligación de garantizar el su-fragio universal y salvaguardar la integridad del proceso electoral.(48) Somos del criterio que, evaluando los distintos valores constitucionales implicados, la Asamblea Legisla-tiva ejerció válidamente sus facultades al requerir que el certificado médico sea del médico de cabecera o de trata-miento del elector. En estas situaciones es previsible que un elector con una condición médica que limite su movilidad sea asistido en el curso ordinario de su tratamiento o enfer-medad por profesionales de la salud para atender sus con-diciones de cuidado.
VI
Habiendo concluido que la certificación requerida por el Art. 9.039 de la Ley Electoral, supra, a los electores que solicitan votar por adelantado debido a un impedimento de movilidad es constitucional, procedemos a evaluar las con-clusiones de hecho y de derecho que surgen del Informe de *758la Comisionada Especial con relación a los precintos en controversia. (49)
En cuanto a la controversia de derecho relativa a qué es un médico de cabecera, coincidimos con el análisis expuesto por la Comisionada Especial. Como hemos adelantado, no tenemos duda de que el legislador quiso decir exactamente lo que el texto de la ley indica, esto es, que el médico de cabecera o de tratamiento de la persona encamada o con impedimento es quien certifica su condición por haber te-nido un contacto previo con la persona en impedimento; esto es, un médico con alguna familiaridad con el elector impe-dido, su paciente.
En atención a lo anterior, considero, al igual que la Co-misionada Especial, que los testimonios vertidos por los doctores Carlos Heredia, Jorge Colón Morales, Ana María Faget y Dalmarys Moreno Montesino, resumidos en el acá-pite I de esta Opinión, demostraron que las certificaciones realizadas por éstos no cumplen con la ley.(50) Una mayoría de este Tribunal da por buenas estas certificaciones. Sin embargo, el proceso descrito por estos testigos al realizar las certificaciones —a saber, la existencia de una ruta de-signada por Comisionados Locales del PNP— en lugar de proteger y reafirmar la confianza debida al proceso electoral, siembra sospecha y levanta inquietudes en cuanto a un requisito cuyo fin era enteramente lo opuesto: transmitir transparencia a través de un proceso marcado con mayor *759rigor. Sus testimonios demuestran la razón por la cual la Asamblea Legislativa entendió necesario modificar el pro-ceso aplicable al voto adelantado en controversia.
Ante el esquema descrito, me parece lamentable que una mayoría de este Tribunal tergiverse los hechos y el derecho para validar cientos de votos que no se emitieron conforme a la ley. Ignorar esta situación, amparado en un requerimiento inexistente del debido proceso de ley, sirve pobremente a nuestra democracia. Más aún cuando sobre 9,000 puertorriqueños y puertorriqueñas completaron co-rrectamente los requerimientos dispuestos para el voto adelantado por impedimento.
La CEE es la entidad facultada en ley para salvaguar-dar la integridad de los procesos electorales. Si bien el de-recho al voto es fundamental, los requisitos que lo hacen viable son esenciales para que la voluntad del electorado y la integridad de los procesos sea suprema. Conforme a la ley y la reglamentación vigentes, la CEE notificó su reso-lución a todas las partes involucradas. No existe prueba admitida al expediente que rebata tal presunción. De ma-nera que, en este caso, sin rigor alguno, se asumió jurisdic-ción sobre un caso en el que el Comisionado Electoral del PNP no notificó su recurso de revisión conforme a la Ley Electoral. Sin embargo, se descartó la Resolución de la CEE alegando que no se notificó al elector, argumento que es traído, por primera vez y mediante prueba de referen-cia, en el alegato presentado a este Tribunal. No hay duda de que este Tribunal excedió su facultad para alcanzar el fin promovido: que las solicitudes de voto adelantado —al-tamente cuestionables— correspondientes a los listados provistos por los Comisionados Locales del PNP, no sean objeto de escrutinio por el personal de la CEE.
Por entender que una mayoría de este Tribunal distor-siona el expediente administrativo, añade prueba que nunca se presentó ante la Comisionada Especial, llega a *760conclusiones que no se sustentan en derecho y evalúa esta controversia de forma acomodaticia para llegar a un fin particular, disiento.
— O —

 Incluyó como demandados a la Leda. Liza García Vélez, en su capacidad oficial como Presidenta de la Comisión Estatal de Elecciones; Ledo. Guillermo San *723Antonio Acha, en su capacidad oficial como Comisionado Electoral del Partido Popular Democrático, Ledo. Roberto I. Aponte Berrios, en su capacidad oficial como Co-misionado Electoral del Partido Independentista Puertorriqueño, y al Dr, José F. Córdova Iturregui, en su capacidad oficial como Comisionado Electoral del Partido del Pueblo Trabajador.


 El 30 de octubre de 2016, el Dr. José F. Córdova Iturregui, comisionado electoral del Partido del Pueblo Trabajador (Comisionado Electoral del PPT), tam-bién presentó una Moción de desestimación, en la que alegó que el Comisionado Electoral del Partido Nuevo Progresista (Comisionado Electoral del PNP) le notificó tardíamente el recurso de revisión electoral que presentó ante el foro primario y la Moción urgente en auxilio de jurisdicción presentada a este Tribunal.


8) En particular, el Art. 4.001 de la Ley Electoral del Estado Libre Asociado de Puerto Rico (Ley Electoral) dispone que, “[d]entro de los treinta (30) días anteriores a una elección[,] el término para presentar el escrito de revisión será de veinticuatro (24) horas. La parte promovente tendrá la responsabilidad de notificar dentro de dicho término copia del escrito de revisión a la Comisión y a cualquier otra parte afectada”. 16 LPRA see. 4031.


 El Comisionado Electoral del PNP argumentó que, según las Reglas de Pro-cedimiento Civil, el plazo de 24 horas comenzaba a correr pasadas 24 horas desde la notificación de la decisión de la Comisión Estatal de Elecciones (CEE).


 Finalmente, es necesario comentar que recientemente este Tribunal, en un escenario muy similar, declaró “no ha lugar” un recurso de certiorari presentado por el Partido Popular Democrático (PPD) en el caso Luis A. Rodríguez Aponte (Comisionado Electoral) y otros v. Comisión Local de Elecciones de Las Marías Precinto 034, CC-2016-1017. Esto, pues de forma unánime consideramos que el peticionario había incumplido con el Reglamento de este Tribunal al no certificar dentro de las 24 horas de presentar su escrito que notificó su recurso a las demás partes vía fax o personal-mente y por teléfono. Véase Regla 22(E)(3)—(5) del Reglamento del Tribunal Supremo, 4 LPRA Ap. XXI-B. A pesar de que en este caso el Comisionado Electoral del PNP incumplió con un requisito análogo, una mayoría de este Tribunal ignoró el incumplimiento al declarar “no ha lugar” la moción de desestimación presentada por falta de jurisdicción. Fue así que inició esta crónica de inconsistencia e intrusión judicial.


 Ello a pesar de que reiteradamente hemos expresado que la falta de jurisdic-ción no puede ser subsanada ni el tribunal puede arrogarse la jurisdicción que no tiene. Aun cuando las partes no lo planteen, un tribunal está obligado a velar por su jurisdicción. Ponce Fed. Bank v. Chubb Life Ins. Co., 155 DPR 309, 332 (2001); Rodríguez v. Zegarra, 150 DPR 649 (2000); Lagares v. E.L.A., 144 DPR 601 (1997); Vázquez v. A.R.P.E., 128 DPR 513 (1991); Sociedad de Gananciales v. Autoridad de Fuentes Fluviales, 108 DPR 644 (1979).


 Nótese que el Comisionado Electoral del PNP no menciona ninguna violación del debido proceso de ley relacionada con la notificación de la Resolución Enmendada de la CEE.


 Informa la Comisionada Especial que las partes llegaron a unos acuerdos parciales que pusieron fin a las controversias sobre el Precinto 027 de Arecibo y el Precinto 049 de Sabana Grande, Además, el Comisionado Electoral del PNP desistió de sus reclamaciones en cuanto a las solicitudes de la Sra. María Reyes Reyes y el Sr. David Helfeld Hoffman, ambos electores del municipio de Jayuya. En consecuencia, el Comisionado del PNP solicitó la revisión de las denegaciones de las solicitudes de los electores de los Precintos siguientes: 089 de Las Piedras (97 electores); 090 de Las Piedras (1 elector); 057 de Jayuya (57 electores); 056 de Jayuya (65 electores), 015 de Dorado (46 electores), y 054 de Utuado (51 electores). Por su parte, el Comisionado Electoral del Partido Popular Democrático (Comisionado Electoral del PPD) cues-tionó la aprobación de las solicitudes presentadas en los Precintos siguientes: 066 de Orocovis, 069 de Aibonito y 040 de Añasco.


 Contrario a lo que alega una mayoría de este Tribunal, el Secretario de la CEE no mencionada nada sobre la notificación de la Resolución Enmendada de la CEE.


 Informe de la Comisionada Especial, pág. 6.


 Íd. pág. 18.


 Íd.


 Íd., pág. 6.


 Íd., págs. 6-7.


 En particular, las solicitudes de los electores Luis Méndez González, Humberto Esteves Rodríguez, Claudio Rivera Orsini, Rosaura Rosado Gutiérrez, Ana Vélez Rivera, Juan Soto Ruiz, María González González, Adriano García Ramírez, Luis Figueroa Vázquez, Gladys Calderón Quiñonez, Demencia Crespo Rodríguez, Sotero Morales Vélez, María Carrero Valentín, Eladia Colón Balaguer, Iluminada Sánchez Ramos y Ana Santiago Rivera no contienen la firma de cada uno de ellos, pero sí la de un testigo. Sin embargo, el espacio para indicar “Razón para no firmar el solicitante” está en blanco. Asimismo, las solicitudes presentadas por los electores Wilfredo Mercado Montalvo, Hilario Feliciano Cruz, Rosa García Rodríguez, Wilson Rivera Ruiz, Gio-vanna Rosario Soto, Mercedes Santana Serrano, Christian Morales Almodóvar, Mildred Muñiz Rodríguez, Carmen Rivera García, Leonor Salerna Cabán, Heidi González Sánchez, José Santiago Almodóvar, Monserrate Portugue Echevarría, Amelia Rosario Soto, José López De Jesús, María Reyes Concepción y Esmeralda Echevarría Echeva-rría tampoco contenían la firma del elector y la firma del testigo era ininteligible. Además, nuevamente el espacio para indicar “Razón para no firmar el solicitante” está en blanco. La solicitud correspondiente al elector Rafael Vélez Vélez no tiene la firma de él, pero está marcada con una ‘X”; contiene la firma de un testigo, pero en el espacio para indicar “Razón para no firmar el solicitante” está en blanco.


 La Dra. Dalmarys Moreno Montesino certificó 26 solicitudes para el muni-cipio de Orocovis, Precinto 066.


 Informe de la Comisionada Especial, págs. 13-14.


 Íd., págs. 14-16.


 Íd., pág. 15.


 Íd.


 Íd., pág. 16.


 Estas solicitudes corresponden a los electores Juana Rodríguez Alvarado, Nixolina Santiago Santiago, Petronila Alvarado Ortiz, Casilda López Miranda, Fran*735cisca Hernández Díaz, Ada Colón Meléndez, Benito Ortolaza Collazo y Héctor Ortiz Díaz.


 En particular, las solicitudes de los electores siguientes: Esmérida Rivera Rivas (no se indicó la razón por la cual el solicitanto no firmó), María López Rodrí-guez (se indicó que no puede escribir), Arcadia Meléndez Ortiz (en el espacio para indicar “Razón para no firmar el solicitante” indica “(OVA)”), Gloria Torres Ramírez (la firma ininteligible del testigo se encontraba en el espacio do la firma del solici-tante y, en el espacio para indicar “Razón para no firmar el solicitante”, indica “in-capacitada para firmar”).


 La solicitud correspondiente a la electora Carmen Ana Borelli Aponte no tiene la firma del elector ni marca, la firma del testigo es ininteligible y el espacio para indicar “Razón para no firmar el solicitante” está en blanco. Asimismo, la soli-citud de la Rosa Cartagena Rodríguez, en la parte que firma el elector, hay una marca de “X” y tiene la firma de un testigo, pero el espacio para indicar “Razón para no firmar el solicitante” está en blanco.


 La Comisionada Especial señaló que, con relación a los Apéndices I-IV dol Comisionado Electoral del PNP, estaba “limitada a realizar determinaciones [de] hechos adicionales, ya que la parte interesada solicitó la admisibilidad limitada a la identidad de los electores. Ello ante la objeción a la admisibilidad total de las demás partes”. Informe de la Comisionada Especial, pág. 19 esc. 11.


 La Comisionada Especial aclaró que “las revisiones parciales presentadas por los Comisionados del PNP y del PPD se circunscribieron a cuestionar solo algu-nos aspectos de la Resolución Enmendada emitida por la Presidenta de la CEE el 26 de octubre de 2016. En otras palabras, la Resolución Enmendada contiene conclusio-nes que se sostienen, algunas, como cuestión de derecho por no haber sido impugna-das y, otras, por no haberse aportado la prueba necesaria para revocar las mismas”, íd., pág. 28.


 Íd., pág. 30.


 Id., pág. 31.


 En cuanto a las solicitudes correspondientes al Precinto 040 de Añasco cer-tificadas por el doctor Heredia, la CEE las denegó por considerar que el médico no era de cabecera o de tratamiento de los electores. Íd., pág. 29.


 Íd., págs. 31-32.


 Las solicitudes restantes certificadas por el Dr, Francisco Fontánez no fue-ron impugnadas con prueba.


 Informe de la Comisionada Especial, págs. 32-33.


 Sentencia, pág. 13.


 Sentencia, pág. 13.


 Así, en Caro v. Cardona, 158 DPR 592, 599-600 (2003), este Tribunal ex-presó “que hasta que no se notifica adecuadamente a las partes una resolución, orden o sentencia, ésta no surte efecto y los distintos términos que de ella dimanan no comienzan a transcurrir”. (Énfasis en original).


 Una mayoría de este Tribunal también concluye que se violó el debido pro-ceso de ley porque no se les notificó a los electores las apelaciones instadas por los Comisionados Locales. En primer lugar, vemos que la Sección 2.2 del Reglamento de Voto Ausente y Voto Adelantado de Primarias 2016 y Elecciones Generales 2016, de la Comisión Estatal de Elecciones de 25 de mayo de 2006 (Reglamento) no exige que el Comisionado Local notifique a los electores del recurso de apelación instado ante la Presidenta de la CEE; tampoco lo exige la Ley Electoral. Ante la ausencia de un requisito por ley, debemos examinar si en efecto el debido proceso de ley requiere la notificación de este tipo de apelación. Entendemos que la jurisprudencia relacionada con la notificación adecuada y la oportunidad de ser oído de ninguna manera exigen que se le notifique a la otra parte la apelación instada ante un foro administrativo. Requerir esto atentaría contra el diseño del procedimiento administrativo, el cual “persigue [.,.] acelerar la adjudicación”. Ríos Colón v. F.S.E., 139 DPR 167, 183 (1995). En ese sentido, “[s]i se permiten estos mecanismos, el procedimiento admi-nistrativo —lejos de ser rápido, sencillo y sin formalismos— corre el riesgo de con-vertirse en una copia del procedimiento judicial (Énfasis suplido). íd.


 Resulta importante destacar que la alegación de que se notificó dos o tres días después es solo eso: una alegación. Ello, pues nunca se pasó prueba sobre esto.


 Recuérdese, además, que el manual de la CEE dispone que la solicitud do estos electores debía certificarse por “su módico de cabecera o médico de tratamiento (Énfasis suplido), Manual de Procedimientos para el Voto Adelantado en el Colegio de Fácil Acceso en el Domicilio para las Elecciones Generales de 2016,11 de agosto de 2016 (Manual), pág. 3.


 Ley para la Administración de los Recursos Humanos en el Servicio Público del Estado Libre Asociado de Puerto Rico, Ley Núm. 184-2004 (3 LPRA seo. 1466(2)(c)) (en el contexto de ausencias al trabajo y licencias por enfermedad).


 Ley de Vehículos y Tránsito de Puerto Rico, Ley Núm. 22-2000 (9 LPRA see. 6023(b)) (en el contexto de las solicitudes de personas con impedimento para obtener rótulos removibles para estacionar).


 Disponible en: http://dle.rae.es/?id==0143qKz%7C016Jp7U#/?id=0143qKz | 016Jp7U (última visita, 2 de noviembre de 2016). Una definición similar proveían los diccionarios más antiguos, como el Diccionario de la Lengua Castellana, según el cual médico de cabecera era aquel que “asistfía] especialmente á el enfermo”. (Énfasis suplido), J. Ibarra, Diccionario de la lengua castellana, Impresor de Cámara de S.M. y de la Real Academia, 1783, pág. 628.


 Disponible en: http://dle.rae.es/?id=aWzrvDX#/?id=aWzrvDX (última visita, 2 de noviembre de 2016),


 En el contexto de los beneficios del Seguro Social, a nivel federal se define *752treating source como “your own physician, psychologist, or other acceptable medical source who provides you, or has provided you, with medical treatment or evaluation and who has, or has had, an ongoing treatment relationship with you”. (Énfasis suplido). 20 C.F.R. sec. 404.1502. Véanse, e.g.: McTaggart v. Astrue, 342 F.Appx. 373, 374-375 (10mo Cir. 2009); Barker v. Shalala, 40 F.3d 789 (6to Cir. 1994) (“The treating physician doctrine is based on the assumption that a medical professional who has dealt with a claimant and his maladies over a long period of time will have a deeper insight into the medical condition of the claimant than will a person who has examined a claimant but once, or who has only seen the claimant’s medical records”).


 Alegato de los Comisionados Electorales del PPD, el PIP y el PPT, págs. 12-13.


 Del Diario de Sesiones de la Cámara de Representantes también surgen *754preocupaciones similares. Véase Diario de Sesiones de la Cámara de Representan-tes, 17ma Asamblea Legislativa, 13 de noviembre de 2014, pág. 23 (donde el repre-sentante Iteres Yordán expresó lo siguiente: “Señor Presidente, tengo que felicitar a los compañeros porque restablecen que el voto encamado, que el voto encamado realmente quien va a votar es el encamado, no el que recibe la papeleta. Porque todos sabemos que ese día antes de la elección van esos tres, cuatro funcionarios a visitar a ese elector que está encamado, que puede ver que sí, que está encamado y que sí va ejercer su derecho al voto libre y voluntariamente. Que no va a ser que le van a enviar una papeleta por correo y sabrá Dios quién coja esa papeleta y cómo va a votar. Yo creo que al reestablecer esta función le damos sinceridad y honestidad al proceso, y eso es bueno, señor Presidente y demás compañeros”).


 Sin embargo, “aun sqjet[os] a un estricto escrutinio judicial”, debemos con-cluir que los requisitos establecidos constituyen los mecanismos menos onerosos para la consecución de un interés público apremiante, la integridad del proceso electoral. PSP v. Com. Estatal de Elecciones, 110 DPR 400, 440 (1980).


 El requisito de una certificación médica también se ha sostenido en otras jurisdicciones. Véanse, por ejemplo: McDonald v. Bd. Of Election Comm’rs of Chicago, 394 US 802, 803-804 (1969); Whalen v. Heimann, 373 F.Supp. 353, 357 (D. Conn. 1974); Qualkinbush v. Shubisz, 357 Ill. App.3d 594, 619 (2004).


 Para una discusión sobre el deber del Estado de reconocer y concretizar, en la medida que sea posible, el derecho al sufragio, véase García v. Aljoma, 162 DPR 572, 580-582 (2004). Por otro lado, en P.N.P. v. Tribunal Electoral, 105 DPR 288, 289 (1976), validamos extender el término dispuesto por ley para presentar los sobres con los votos por adelantado en consideración al mandato constitucional de la Sección 2 de la Carta de Derechos, Const. ELA, LPRA, Tbmo 1, y de las circunstancias del caso.


 Según mencionamos, las partes llegaron a unos acuerdos parciales que pu-sieron fin a las controversias sobre el Precinto 027 de Arecibo y el Precinto 049 de Sabana Grande. Además, el Comisionado Electoral del PNP desistió de sus reclama-ciones en cuanto a las solicitudes de María Reyes Reyes y de David Helfeld Hoffman, ambos electores del municipio de Jayuya. Por lo tanto, lo determinado por la CEE con relación a esos precintos y electores no son objeto de esta controversia.


 Considero que las conclusiones restantes de la Comisionada Especial se ajustaron a la prueba que tanto el Comisionado Electoral del PNP y el PPD presen-taron u omitieron presentar para sostener sus respectivos recursos de revisión de la CEE. Por lo anterior, asumiendo que este Tribunal tuviera jurisdicción para atender la controversia, acogería todas las recomendaciones de la Comisionada Especial.